Citation Nr: 1608797	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  09-24 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent since May 14, 2007, and in excess of 20 percent since July 11, 2011 for lumbosacral strain.
 
2.  Entitlement to an initial rating in excess of 10 percent for right knee disability (residuals with chondromalacia).
 
3.  Entitlement to an initial rating in excess of 30 percent for a skin disability (dermatitis).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife
ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1989 to December 1989 and from January 2005 to January 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal initially from a February 2008 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran appealed the February 2008 decision to the Board.  In January 2015, the Board denied the Veteran entitlement to (1) an initial rating in excess of 10 percent since May 14, 2007, and in excess of 20 percent since July 11, 2011 for lumbosacral strain, (2) an initial rating in excess of 10 percent for right knee residuals with chondromalacia, and (3) an initial rating in excess of 30 percent for dermatitis.  

In March 2015, the Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2015, the Court vacated the Board's decision and remanded the case pursuant to a Joint Motion for Partial Remand (JMPR) for further development. 

Prior to the issuance of the January 2015 Board decision, the Veteran appeared and testified at a videoconference hearing with the undersigned in July 2014.  A complete transcript has been associated with the claims file. 

The Board notes that the Veteran has perfected an appeal of an April 2015 rating decision by a June 2015 Notice of Disagreement, which was treated by the RO as in lieu of a VA Form 9, and in a July 2015 correspondence using the VA Form 9.  That rating decision awarded the Veteran a 40 percent rating for a traumatic brain injury (TBI). He contends that he is entitled to a higher rating.  The Veteran also challenged the effective dates for the TBI rating and for a 100 percent rating for a permanent disability.   Although the appeal of these issues has been perfected, they have yet to be certified to the Board.  The Board's review of VA's docket management system indicates that the RO continues to take action on these issues.  As such, the Board will not accept jurisdiction over them at this time.  These issues will be the subject of a subsequent Board decision, if otherwise in order.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In November 2015, the Court vacated the January 2015 Board decision and remanded these issues for further development pursuant to a JMPR filed by the parties.  Specifically, the Court found that the Board failed to adhere to VA's duty to assist by not obtaining relevant medical records from the Cleveland, Ohio VAMC as related to the dermatitis claim.  The Court also found a July 2011 examination evaluating the right knee, and an August 2012 VA examination evaluating the back, were inadequate due to failures of the examiners to opine on additional range of motion due to noted flare-ups and/or observed additional functional loss.  

The June 2014 VA dermatology treatment record the Court referenced was actually obtained by the RO after the Board's 2015 decision in connection with another claim.  Therefore, the most recent VA records in the file are now dated in January 2015.  The Board will obtain records after that date.  As for examinations, since it has now been a few years since the last back and knee examinations, the Board will order new ones to address the Court's concerns.  The Board will also order a new skin examination since the last one was a few years ago. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from the Cleveland, Ohio VA Medical Center since January 2015. 

2.  Schedule the Veteran for a VA examination to evaluate the severity of his service-connected dermatitis. 

3.  Schedule the Veteran for a VA examination evaluating the severity of service-connected right knee and back disabilities.  In assessing both conditions, the examiner should opine as to any additional loss of range of motion or other functional loss due to flare-ups and/or other functional impairment(s). 

4.  Readjudicate the Veteran's claims.  If the benefits remain denied, issue a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

